Title: From George Washington to Brigadier General Anthony Wayne, 6 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West Point 6th October 1779
        
        I recd yours of yesterday last Evening. It was intirely owing to the idleness of the Express that the letter informing you of the intended reconnoitering party did not reach you in time. I send you by the Dragoon the Theodolite taken at Stoney point. There is no Chain belonging to it. You must supply that deficiency with a Rope.
        Paramus was not in my opinion the proper position for the whole of Lord Stirlings force, nor indeed of any part of it, to answer the purpose of covering your Right flank. I have since wrote to his Lordship to take a position that will, in conjunction with the light Infantry, prevent the retreat of the enemy from Stoney point by land. This I have done upon a possibility that the Count D’Estaing will be able, should he arrive, to run some light ships up the River and prevent the evacuation by Water. His Lordship will I presume, by the time this reaches you, have so concerted measures with you as to answer the desired purpose, and tend to your mutual security. Be pleased to keep the matter of endeavouring to intercept the Garrison, a secret. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      